DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzaki et al. (Japanese Patent Document No.: JP 2019187063 A).
For claim 1, Matsuzaki et al. disclose the claimed invention comprising: a stator (reference numeral 20, figure 1); and a rotor (reference numeral 10) arranged on a hollow shaft (reference numeral 11) and able to turn relative to the stator about an axis of rotation (see figure 1); wherein the hollow shaft comprises, in a shaft casing (reference numeral 11, figure 1), at least one shaft exit opening (see figure 1, also figure below) for coolant supplied to a shaft interior space of the hollow shaft (see figure 1); wherein a cover element (reference numeral 13) is arranged next to the rotor on the hollow shaft (see figure 1); wherein a fluid duct (see figure 1, also figure below) comprising a fluid duct inlet (see figure 1, also figure below) and a fluid duct outlet (see figure 1, also figure below) is formed in the cover element (see figure 1, also figure below); wherein the fluid duct inlet (see figure 1, also figure below) overlaps with the shaft exit opening (see figure 1, also figure below) and the fluid duct outlet (see figure 1, also figure below) overlaps with a coolant duct inlet (see figure 1, also figure below) of a coolant duct (see figure 1, also figure below) extending through the rotor in an axial direction relative to the axis of rotation (see figure 1, also figure below); and wherein the coolant duct (see figure 1, also figure below) has a coolant duct outlet (see figure 1, also figure below) opposite the coolant duct inlet such that coolant can emerge from the rotor through the coolant duct outlet (see figure 1, also figure below).  

    PNG
    media_image1.png
    868
    1153
    media_image1.png
    Greyscale

For claim 2, Matsuzaki et al. disclose an additional cover element (reference numeral 14, see figure 1) being arranged on the hollow shaft (reference numeral 11) opposite the cover element (reference numeral 13, see figure 1), wherein an additional fluid duct (see figure 1, also figure above for claim 1) is formed with an additional fluid duct inlet (see figure 1, also figure above for claim 1) and an additional fluid duct outlet (see figure 1, also figure above for claim 1) in the additional cover element (reference numeral 14, see figure 1), the additional fluid duct inlet (see figure 1, also figure above for claim 1) overlapping with the coolant duct outlet (see figure 1, also figure above for claim 1).  
For claim 3, Matsuzaki et al. disclose the additional fluid duct outlet (see figure 1, also figure above for claim 1) being formed on a side of the additional cover element (reference numeral 14) facing away from the rotor (see figure 1, also figure above for claim 1, "additional fluid duct outlet-a") so that the additional fluid duct empties through the additional fluid duct outlet into a machine housing interior of the electric machine (see figure 1).  
For claim 4, Matsuzaki et al. disclose the additional fluid duct (see figure 1, also figure above for claim 1) having a direction change in the additional cover element (reference numeral 14, see figure 1), so that the additional fluid duct outlet (see figure 1, also figure above for claim 1) is formed on a side of the additional cover element adjacent to the rotor (see figure 1).  
For claim 5, Matsuzaki et al. disclose the additional fluid duct outlet (see figure 1, also figure above for claim 1) overlapping with an additional coolant duct inlet (see figure 1, also figure above for claim 1) of an additional coolant duct extending through the rotor in the axial direction relative to the axis of rotation (see figure 1, also figure above for claim 1).  
For claim 6, Matsuzaki et al. disclose an outlet duct (see figure 1, also figure above for claim 1) being formed in the cover element (reference numeral 13) having an outlet duct inlet (see figure 1, also figure above for claim 1) and an outlet duct outlet (see figure 1, also figure above for claim 1), the outlet duct inlet (see figure 1, also figure above for claim 1) overlapping with an additional coolant duct outlet of the additional coolant duct (see figure 1, also figure above for claim 1) and the outlet duct outlet (see figure 1, also figure above for claim 1) being present on a side of the cover element facing away from the rotor (see figure 1, also figure above for claim 1).  
For claim 8, Matsuzaki et al. disclose the additional fluid duct outlet and/or the outlet duct outlet (see figure 1, also figure above for claim 1) being arranged overlapping with a winding head (reference numerals 22a, 22b) of the stator (see figure 1), so that coolant emerging from the additional fluid duct outlet and/or the outlet duct outlet is hurled in the direction of the winding head (see figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki et al. as applied to claims 2, 5, and 6 above, and further in view of Yamagishi (US Patent Application Pub. No.: US 2018/0375395 A1).
For claim 7, Matsuzaki et al. disclose the claimed invention except for the additional fluid duct outlet and/or the outlet duct outlet having a flow cross-sectional area which is different from a flow cross-sectional area of the coolant duct and/or a flow cross-sectional area of the additional coolant duct.  Having a duct outlet on the cover plate with a different cross section area than that of an adjacent coolant path is a known skill as exhibited by Yamagishi (cross sectional area of path 22b is different from the hole formed in end plate 14 adjacent to the path 22b, see left side of figure 8), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the different cross-sectional areas as disclosed by Yamagishi for the fluid duct and coolant duct of Matsuzaki et al. for predictably providing desirable configuration for effective cooling of the device.  
For claim 9, Matsuzaki et al. disclose the claimed invention except for the cover element and/or the additional cover element consisting of a material different from the material of the rotor.  Yamagishi discloses the cover element (reference numeral 14) being made of either magnetic or nonmagnetic material (see paragraph [0032]), i.e. the cover element consisting of a material different from the material of the rotor, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have different material as disclosed by Yamagishi for the cover element of Matsuzaki et al. for predictably providing desirable configuration for effective cooling of the device.  
For claim 10, Matsuzaki et al. disclose the claimed invention except for the rotor consisting of a plurality of adjacently situated rotor plates, in which the coolant duct and/or the additional coolant duct are formed by stamping.  Yamagishi discloses the rotor consisting of rotor plates (reference numeral 12, see figures 2, 3, and also paragraph [0032]), and the coolant duct being formed by stamping (see paragraph [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rotor plates and the duct formed by stamping as disclosed by Yamagishi for the rotor of Matsuzaki et al. for predictably providing desirable configuration for effective cooling of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of cooling configurations within the device: US 10211688 B2 (Watanabe; Natsuki et al.), US 9985500 B2 (Rippel; Wally E. et al.), US 9960649 B2 (Yoshinori; Manabu et al.), US 9917486 B2 (Kirkley, Jr.; Thomas E. et al.), US 9847682 B2 (Takahashi; Yuki), US 9847698 B2 (Yoshinori; Manabu et al.), US 20180013326 A1 (Mongeau; Peter), US 20120013206 A1 (Meyer; Andrew).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834